Mu. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Masteb and sebvant, § 84*—when evidence insufficient to sustain judgment in favor of administratrix for personal services of deceased servant. In an action by the administratrix of the estate of the deceased servant against the master to recover for personal services, evidence held insufficient to sustain the judgment 2. Witnesses, § 132*—what is extent of disqualification of witness against adverse party suing in representative capacity. A party may testify to the extent necessary to admit his books of accounts in evidence, notwithstanding that the adverse party is suing in a representative capacity as administratrix of the estate of the deceased person.